ICJ_036_AerialIndicent1955_USA_BGR_1958-10-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)
ORDER OF OCTOBER 8th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955
(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 8 OCTOBRE 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of October 8th, 1958: I.C.J. Reports 1958, p. 46.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 27 juillet 1955
(Etats-Unis d'Amérique c. Bulgarie),
Ordonnance du 8 octobre 1958: C.I. J. Recueil 1958, p. 46.»

 

Nr de vente: LUZ

 

 

 
46

INTERNATIONAL COURT OF JUSTICE

1958

October 8th YEAR 1958

General List :
No. 36

October 8th, 1958

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

Present: President KLAESTAD: Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGON, Kojevnixov, Sir Hersch LAUTERPACHT,
MorENO Quintana, CORDOVA, WELLINGTON Koo, SPIRO-
POULOS, Sir Percy SPENDER; Registrar J. LOPEZ OLIVAN.

The International Court of Justice,
composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court, .

Makes the following Order :

Having regard to the Order of August rath, 1958, whereby the
time-limit previously fixed for the Memorial of the Government of
the United States of America at September 2nd, 1958, was extended

4
47 AERIAL INCIDENT (U.S.A. ¥. BULGARIA) (ORDER 8 X 58)

to December 2nd, 1958, the time-limit for the Counter-Memorial
of the Government of the People’s Republic of Bulgaria remaining
fixed at June gth, 1959;

Whereas by a letter dated September 2nd, 1958, received by the
Registry on September 8th, the Agent for the Government of
Bulgaria requested that the Court should extend the time-limit for
the filing of the Counter-Memorial;

Whereas, on September gth, 1958, a certified true copy of the
said letter was sent to the Agent of the Government of the United
States of America who was invited to state the views of his Govern-
ment on the request as soon as possible;

Whereas by a letter dated September 29th, 1958, the Agent for
the Government of the United States of America stated that his
Government would interpose no objection to the setting of Septem-
ber 2nd, 1959, as the time-limit for the filing of the Counter-Memo-
rial of the Government of Bulgaria;

THE Court

Extends the time-limit for the filing of the Counter-Memorial
of the Government of the People’s Republic of Bulgaria to Septem-
ber gth, 1959.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this eighth day of October,
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United States of America and
to the Government of the People’s Republic of Bulgaria, respec-
tively.

(Signed) Helge KLAESTAD,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
